Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. For example, the specification does not indicate the intended meaning of a universal communication unit (UCU). Examiner is unaware of any communication device that can communicate universally. Appropriate correction is required..
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “universal communication unit (UCU)” in claim 3 is indefinite because the specification does not clearly redefine the term. Appropriate correction is required.
Also, claims 1 and 2 recite the limitation "the user". There is insufficient antecedent basis for this limitation in the claim.
Also claim 1 recites the limitation "the elevator". There is insufficient antecedent basis for this limitation in the claim.
Also, claim 1 recites the limitation "the swiping gesture control mechanism". There is insufficient antecedent basis for this limitation in the claim.
Also, claim 1 recites the limitation "the activation". There is insufficient antecedent basis for this limitation in the claim.
Also, claim 2 recites the limitation "the inner panel". There is insufficient antecedent basis for this limitation in the claim.
Also, claim 3 recites the limitation "the signals". There is insufficient antecedent basis for this limitation in the claim.
Also, claim 1 recites the limitation "the elevator system". There is insufficient antecedent basis for this limitation in the claim.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  For example, claims must be in the form of  single sentence and dependent claims must clearly describe which aspects of each claim are being incorporated by the dependence.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon (US Pub. No. 2014/0062220 A1).
As to claim 1, Yoon shows a non-contact elevator control system (Figs. 2, 3 and 7 and paras. 21, 25 and 32) which permits the user to use a swiping gesture to summon the elevator (i.e. upward or downward movement with a finger, Figs. 3 and 7 and paras. 26 and 32), and a swiping gesture control mechanism (Fig. 7 and para. 32) comprising of two motion sensors (1, 2, etc.) lying one on a vertical plane, one above the other (Fig. 7 and para. 32) and are connected to a programmable device (i.e. controller) which can register activation of the aforementioned sensors (Fig. 7 and para. 32).
Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US Pub. No. 2019/0276274 A1).
As to claim 2, Yang shows a non-contact (i.e. using wireless signal 123) elevator control system (Fig. 1 and para. 58) which permits the user to use a QR code (Fig. 2 and para. 54) to select a floor post summoning the elevator (Fig. 3 and para. 64), with the inner panel of the elevator lies a QR code scanner along with a programmable device that decodes the QR code (Fig. 4 and paras. 94 and 97).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Yang.
As to claim 3, Yoon does not show that the signals after being received by the devices described in claim one and two are sourced through a universal communication unit (UCU) and passed to the elevator system, wherein the UCU converts the signal into a format compatible with the elevator system.
Yang shows that signals after being received are sourced through a universal communication unit (UCU) (i.e. wirelessly, for example) and passed to the elevator system, wherein the UCU converts the signal into a format compatible with the elevator system (Fig. 4 and paras. 89 and 95).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Yoon with those of Yang because designing the system in this way allows the device to provide enhanced convenience (para. 95).
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL ADAMS/Examiner, Art Unit 2627